Citation Nr: 9905508	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-25 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder.

Entitlement to service connection for vertigo, dysphagia, a 
skin condition, and impotence as proximately due to or the 
result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	James D. Howes, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, and his wife



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran has reported that he served on active duty from 
October 1964 to March 1965. Active service from April 1970 to 
April 1973 is documented.  He served in Vietnam from October 
1970 to October 1971.  

The veteran has appealed regional office determinations 
denying service connection for a psychiatric disability, 
including post-traumatic stress disorder, and denying service 
connection for vertigo, dysphagia, a skin condition, and 
impotence as proximately due to and the result of Agent 
Orange exposure.

The veteran appeared at a video conference Board hearing in 
May 1998.  He and his wife testified at this hearing.

The issue of service connection for a psychiatric disability, 
including post-traumatic stress disorder is being remanded to 
the regional office for additional development.  


FINDINGS OF FACT

1.  The regional office has obtained all evidence necessary 
for an equitable disposition of the veteran's claims, aside 
from the issue being remanded below.

2.  Vertigo, dysphagia, a chronic skin condition, and 
impotence were not present in service, and were first 
manifested several years after discharge from service.

3.  No medical evidence or opinion has been submitted 
demonstrating that vertigo, dysphagia, a chronic skin 
condition, or impotence are etiologically related to the 
veteran's service or to his exposure to Agent Orange while he 
was stationed in Vietnam.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for vertigo, dysphagia, a 
chronic skin condition, or impotence as disabilities incurred 
in or aggravated by service or as a residual of exposure to 
Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records for the veteran's two periods of 
service are negative for any complaints, findings, or 
diagnoses indicative of vertigo, dysphagia, a chronic skin 
condition, or impotence.  

The veteran was hospitalized at a Department of Veterans 
Affairs (VA) medical facility in June 1992 after having a 
sudden onset of right occipital headache, nausea, and 
vertigo.  On admission, he denied dysphagia or focal weakness 
before, during, or after the onset of symptoms.  Clinical 
tests resulted in the diagnoses of right cerebellar 
infarction, right occipital infarction, bilateral visual 
occlusion, insulin-dependent diabetes mellitus, and 
hypertension.  He improved significantly during 
hospitalization, though remaining mildly ataxic, and home 
physical therapy was recommended.

He was again hospitalized for approximately 11 days in 
October 1992 with complaints of difficulty with his vision.  
He also complained of some impotence and absence of nocturnal 
erections.  The diagnoses were post status cerebral stroke, 
diabetes mellitus, and hypertension.

On an examination for housebound status or permanent need for 
regular aid and attendance form, it was noted that the 
veteran complained of poor balance, memory loss, visual 
difficulty, and problems with his vision.  Examination showed 
decreased motor strength in both legs, good ambulation with a 
cane, and no bladder or bowel incontinence.   The diagnoses 
were residuals right cerebellar infarction, residuals right 
occipital infarction, diabetes mellitus, and hypertension.

In a rating in July 1993, the veteran was found entitled to 
receive pension benefits, including special monthly pension 
on account of the need of the regular aid and attendance of 
another.  

On an Agent Orange examination in August 1993, the veteran 
reported that he had served in Vietnam in 1970 and 1971 for 
approximately one year.  He claimed that he was directly 
sprayed with Agent Orange.  He indicated that diabetes 
mellitus, treated with insulin had had its onset in 1985, and 
that he had had a cerebrovascular accident in June 1992.  He 
complained of "black spots that turned to white scars on both 
forearms."  He stated that these began approximately two 
years previously.  He also complained of a stinging sensation 
over the entire body.  He indicated that he had had a recent 
workup for impotence.  Physical examination showed a shiny 
skin surface and scarring of the anterior tibial surface.  
Both forearms showed 2 to 3 millimeter hyperpigmented areas 
that were slightly raised, with multiple white 2 to 3  
millimeter scars.  The diagnoses were diabetes mellitus, 
status post cerebrovascular accident, skin rash, and 
impotence.

VA outpatient treatment reports beginning in January 1993 
were received. In September 1994, examination showed no 
dysphagia.  In December 1994, there was a papular rash on the 
forearms diagnosed as keratosis.

The veteran appeared at a video conference before the Board 
sitting at Louisville, Kentucky, in May 1998.  He and his 
wife testified at this hearing.  The veteran indicated that 
he began having problems with a skin condition in 1984.  He 
indicated that his physician told him that the vertigo, 
dysphagia, keratosis, and impotence were due to some other 
problem besides diabetes, but the veteran stated that the 
physician never informed him that these disabilities were due 
to Agent Orange exposure.  

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantify of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91-
93 (1993).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service medical records are negative for any complaints, 
findings, or diagnoses indicative of vertigo, dysphagia, a 
chronic skin condition, or impotence.  These disabilities 
were first manifested many years after discharge from 
service.  There is no medical evidence or medical opinion 
that shows a nexus between such disabilities and any incident 
in service, inservice injury, or inservice disease process.  
Thus, the veteran has not presented well-grounded claims for 
service connection for these disabilities on a direct basis 
or a presumptive basis, aside from the claim for service 
connection due to Agent Orange exposure.

Under applicable criteria, if the veteran was exposed to a 
herbicide agent during active service, the disease as set 
forth in applicable regulations shall be service connected, 
if the requirements are otherwise met, even though there is 
no record of such disease during service.  The VA has issued 
regulations implementing the decision of the Secretary that a 
positive association exists between certain diseases, 
including Clarence, and exposure to herbicides.  Further, if 
a veteran served in the Republic of Vietnam and has a disease 
listed under the applicable criteria, he is presumed to have 
been exposed to a herbicide during such service, unless there 
is affirmative evidence to establish that he was not exposed 
to such herbicide during service.  In this case, the veteran 
did serve in Vietnam.  He is presumed to have been exposed to 
Agent Orange.  

However, the veteran has not presented any medical evidence 
or medical opinion demonstrating that vertigo, dysphagia, a 
chronic skin condition, including keratosis, and impotence 
are in any way etiologically related to the veteran's 
exposure to Agent Orange.  While the veteran is certainly 
capable of providing testimony relating to exposure to Agent 
Orange, a lay person is generally not capable of providing an 
opinion concerning matters requiring medical knowledge, such 
as a medical diagnosis or a relationship between any 
disability and an incident which occurred in service.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Finally, these 
disabilities are not listed as one of the disabilities 
presumed to be linked to Agent Orange exposure for service 
connection purposes.  In this case, the Board concludes that 
the veteran has not presented well-grounded claims with 
regard to the issue of service connection for vertigo, 
dysphagia, a chronic skin condition, including keratosis, and 
impotence.  


ORDER

The issues of service connection for vertigo, dysphagia, a 
chronic skin condition, including keratosis, and impotence 
are not well grounded, and are denied.  To this extent, the 
benefits sought on appeal are denied.

REMAND

The veteran testified at his hearing at the regional office, 
and the record tends to confirm, that he had a period of 
active duty of approximately six months from October 1964 to 
March 1965.  The veteran has testified that he was discharged 
from that period of service due to hardship.  Only a 
preinduction examination in August 1964 and a discharge 
examination in March 1965 are of record.  The Board believes 
that the regional office should attempt to obtain the service 
medical records and the service administrative records of 
this period of service prior to final appellate review of the 
question of service connection for a psychiatric disability.

A February 1993 outpatient treatment report indicates that 
the veteran complained of generalized anxiety.  He did not 
appear anxious at the clinic at the time.  At the mental 
hygiene clinic in June 1993, it was indicated that he had 
improved and that there was no depression.  

The Court of Veterans Appeals (the Court) has provided 
guidelines for adjudication of claims for service connection 
for post-traumatic stress disorder through two specific 
decisions, West v. Brown, 7 Vet. App. 70 (1994) and Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In West v. Brown, supra, the Court provided a discussion 
concerning the criteria for determining the adequacy of 
symptomatology and sufficiency of a claimed inservice 
stressor in relation to the Diagnostic and Statistical Manual 
of Mental Disorders (DSM), 4th edition.  The Court determined 
that there was a different standard of proof, and different 
evidence necessary, to establish whether a claimed inservice 
stressor actually occurred, depending on whether the veteran 
was engaged in combat with the enemy and whether any of the 
alleged stressors occurred during combat.  The Court required 
that each alleged stressor, and the evidence necessary to 
establish that such stressor actually occurred, be evaluated 
on the basis of whether the veteran was engaged in combat at 
the time, whether the alleged stressor occurred during 
combat, and whether the alleged stressors were related or 
unrelated to combat. 

In addition, in Cohen v. Brown, supra the Court stated that 
the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a stressor, as well as 
whether there is evidence of a causal nexus between the 
current symptomatology and the specific inservice stressor, 
are clinical determinations for the examining mental health 
professional; these are medical questions to be determined by 
medical personnel and opinion.

In this case, a VA psychiatric examination in May 1997 
resulted in the diagnosis of post-traumatic stress disorder.  
However, the examiner did not indicate whether there were 
particular stressors in service that led to the veteran's 
post-traumatic stress disorder, diagnosed many years later, 
or whether the stressors were of sufficient magnitude to 
cause the post-traumatic stress disorder diagnosed.  The 
examiner apparently based his diagnosis on the history as 
provided by the veteran.

The regional office denied the veteran's claim for service 
connection for post-traumatic stress disorder indicating that 
there was a lack of supporting evidence that the claimed 
stressors actually occurred or caused the veteran's post-
traumatic stress disorder.  The regional office did not 
evaluate the veteran's statements concerning the stressors in 
service on the basis of whether the veteran was engaged in 
combat, whether the alleged stressor occurred during combat, 
and whether the alleged stressor was related or unrelated to 
combat.  
Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should request 
that the service department search for 
and provide all of the veteran's service 
medical and personnel records for his 
first period of service from 
approximately October 1964 to March 1965.  

2.  The regional office should make 
arrangements for a special psychiatric 
examination by a board of two 
psychiatrists to determine whether the 
veteran has post-traumatic stress 
disorder.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  Specifically, the 
veteran's claims folder containing all of 
the veteran's medical records and service 
records should be made available to the 
examiners prior to and during the 
examination of the veteran.

After reviewing the veteran's records, 
the examiners should express an opinion 
concerning if the veteran meets the 
criteria of post-traumatic stress 
disorder according to the criteria of 
DSM-IV.  Each of the veteran's claimed 
inservice stressors should be evaluated 
to determine whether such inservice 
stressor was sufficient to cause post-
traumatic stress disorder in the veteran 
according to DSM-IV, whether the veteran 
meets the specific criteria as provided 
for the diagnosis of post-traumatic 
stress disorder in DSM-IV, and whether 
there is a causal nexus between his 
current symptomatology and the specific 
claimed inservice stressor or stressors. 

3.  The regional office should again 
review the veteran's claim for service 
connection for a psychiatric disability, 
including post-traumatic stress disorder, 
determining whether there is medical 
evidence establishing a clear diagnosis 
of post-traumatic stress disorder, 
whether there is credible supporting 
evidence that the claimed stressor 
actually occurred, and whether there is a 
link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor.  The criteria 
should be viewed in the context of the 
recent Court decisions, including West v. 
Brown, supra and Cohen v. Brown, supra.  
The regional office should make every 
effort to analyze the question of whether 
the claimed inservice stressor actually 
occurred by analyzing each claimed 
inservice stressor according to whether 
the veteran was engaged in combat with 
the enemy, whether the stressor is 
related or unrelated to combat, and 
whether the evidence is sufficient to 
establish that the claimed inservice 
stressor actually occurred.  

If the veteran's claim is denied, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 3 -


